                 Case 19-10851-JTD              Doc 131       Filed 06/12/19         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                  Chapter 11

    NANOMECH, INC.,                                         Case. No. 19-10851 (JTD)

                    Debtor. 1                               Related to Docket Nos. 37, 93, and 100


             AMENDED NOTICE OF SALE BY AUCTION AND SALE HEARING

PLEASE TAKE NOTICE THAT THE DATE OF THE AUCTION, BID DEADLINE AND
                   SALE HEARING HAVE CHANGED

        PLEASE TAKE NOTICE that on April 23, 2019, the above-captioned debtor and debtor
in possession (the “Debtor”) filed the Debtor’s Motion for Entry of (I) An Order (A) Approving
Bid Procedures in Connection with the Sale of Substantially All of the Debtor’s Assets, (B)
Approving The Form And Manner of Notice Thereof, and (C) Scheduling an Auction and Sale
Hearing, (D) Approving Procedures for the Assumption and Assignment of Contracts, and (E)
Granting Related Relief and (II) An Order (A) Approving the Asset Purchase Agreement Between
the Debtor and the Purchaser, and (B) Authorizing The Sale Of Substantially All Of The Debtor’s
Assets Free and Clear Of Liens, Claims, Encumbrances, and Interests, (C) Authoring the
Assumption and Assignment of Contracts and Leases, and (D) Granting Related Relief [Docket
No. 37] (the “Sale Motion”) with the United States Bankruptcy Court for the District of Delaware
(the “Court”) seeking, among other things, entry of an amended order [Docket No. 100] (the “Sale
Order”) authorizing and approving: (a) the sale of substantially all of the Debtor’s assets (the
“Assets”) free and clear of liens, claims, encumbrances, and other interests, with all such liens,
claims, encumbrances, and other interests attaching with the same validity and priority to the sale
proceeds, except as set forth in the applicable Purchase Agreement and subject to higher or
otherwise better offers (the “Sale”); and (b) procedures for the assumption and assignment of
executory contracts and unexpired leases (collectively, the “Contracts”). Please note that all
capitalized terms used but not defined herein shall have the meanings set forth in the Sale Motion.

        PLEASE TAKE FURTHER NOTICE that the Court entered an order (the “Bid
Procedures Order”) granting certain of the relief sought in the Sale Motion, including, among
other things, approving: (a) the Bid Procedures (the “Bid Procedures”) for the Sale of the Assets;
and (b) procedures for the assumption and assignment of the Contracts (the “Assumption
Procedures”).

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Procedures, the Debtor
was to conduct an Auction, which auction was to take place on June 19, 2019 at 10:00 a.m.
(prevailing Eastern Standard Time) and that the Debtor was to seek approval of the Sale at a


1
  The last four digits of the Debtor’s federal tax identification number are 3143. The Debtor’s service address for
the purpose of this chapter 11 case is: 2447 Technology Way, Springdale, AR 72764.
              Case 19-10851-JTD          Doc 131     Filed 06/12/19     Page 2 of 5



hearing scheduled to commence on or before June 24, 2019 at 10:00 (a.m.) (ET). THESE DATES
ARE HEREBY AMENDED.

        PLEASE TAKE NOTICE that the amended deadline to submit bids for the Assets in
accordance with the bid procedures shall be July 17, 2019 at 12:00 p.m. (ET) (the “Bid
Deadline”). No bid shall be deemed to be a Qualified Bid unless such bid meets the requirements
set forth in the Bid Procedures.

        PLEASE TAKE FURTHER NOTICE that if a Qualified is received by the Bid Deadline
with regard to the Assets, the Debtor will conduct an Auction in accordance with the Bid
Procedures, which Auction shall take place on July 19, 2019 at 10:00 a.m. (prevailing Eastern
Standard Time) at the offices of counsel to the Debtor, Gellert Scali Busenkell & Brown, LLC,
1201 North Orange Street, 3rd Floor, Wilmington, Delaware 19801, or such later time or such
other place as the Debtor shall designate and notify to all Qualified Bidders (as defined in the Bid
Procedures) who have submitted Qualified Bids. If the Debtor receives no Qualified Bids with
regard to any particular Assets (or all of the Assets), (a) the Debtor shall not hold an Auction with
respect to such Assets; (b) the Stalking Horse Bid will be the Successful Bid with respect to such
Assets; and (c) the Stalking Horse Bidder will be named the Successful Bidder with respect to such
Assets.

        PLEASE TAKE FURTHER NOTICE that the Debtor will seek approval of the Sale at
a hearing scheduled to commence on July 23, 2019 at 10:00 (a.m.) (ET) (the “Sale Hearing”)
before the Honorable John T. Dorsey, United States Bankruptcy Judge for the Bankruptcy Court
for the District of Delaware, at Courtroom No. 4, 824 N. Market St., Wilmington, DE 19801.

        PLEASE TAKE FURTHER NOTICE that upon the closing of the Sale, the Debtor
intends to assume and assign to the Successful Bidder arising from the Auction (as defined in the
Bid Procedures Order), the Contracts and Leases and any modifications thereto (collectively, the
“Assigned Contracts”) set forth on Exhibit A attached hereto, subject to (a) the Successful
Bidder’s right to designate additional Contracts as Assigned Contracts or remove certain Contracts
from the list of Assigned Contracts or (b) any similar right of any other Successful Bidder arising
from the Auction. In addition, the cure amounts, if any, that the Debtor believes are necessary for
the assumption and assignment of the Assigned Contracts (the “Cure Amounts”) are set forth on
Exhibit A attached hereto.

       PLEASE TAKE FURTHER NOTICE that, after the Bid Deadline has occurred, the
Debtor will separately identify the Contracts designated for assumption and assignment by each
Qualified Bidder and furnish adequate assurance information demonstrating the ability of each
Qualified Bidder to comply with the requirements of adequate assurance of future performance
under section 365(f)(2)(B) of the Bankruptcy Code, including, without limitation, each Qualified
Bidder’s financial wherewithal and willingness to perform under the Assigned Contracts.

                               Obtaining Additional Information

        Copies of the Sale Motion, Bid Procedures, and Bid Procedures Order, as well as all related
exhibits, including the proposed Sale Order, are available: (a) upon request to counsel to the



                                                 2
              Case 19-10851-JTD         Doc 131      Filed 06/12/19     Page 3 of 5



Debtor, Michael Busenkell, Esq., MBusenkell@gsbblaw.com, or (b) for a fee via PACER by
visiting https://ecf.deb.uscourts.gov/.

                        Filing Assumption and Assignment Objections

         Pursuant to the Assumption Procedures, objections to the proposed assumption and
assignment of an Assigned Contract, including any objection relating to the Cure Amount and/or
adequate assurance of future performance (collectively, a “Contract Objection”), must: (a) be in
writing; (b) state with specificity the nature of such objection and alleged Cure Amount, including
applicable and appropriate documentation in support of such alleged Cure Amount; (c) comply
with the Bankruptcy Rules and the Local Rules; (d) for Contract Objections to any Cure Amount
set forth on Exhibit A attached hereto or to the assumption and assignment of an Assigned Contract
to the Successful Bidder, be filed with the Court and served so as to be actually received on the
earlier of 4:00 p.m. (ET) seven days from service of this notice or the Sale Hearing; and (e) for
Contract Objections to the adequate assurance of future performance by a Qualified Bidder, be
filed with the Court and served so as to be actually received by July 18, at 4:00 p.m. (ET).

         Any timely filed Contract Objections made prior to the Sale Hearing will be considered at
the Sale Hearing, or another date agreed to by the parties, and must be served on the following
parties:

            Counsel to the Debtor                         Counsel to Michaelson Capital
    Gellert Scali Busenkell & Brown, LLC                          Otterbourg PC
              1201 N. Orange St.                                230 Park Avenue
                   3rd Floor                             New York, New York 10169-0075
        Wilmington, Delaware 19801                            Attn: Jonathan Helfat
            Attn: Michael Busenkell                          jhelfat@otterbourg.com
          mbusenkell@gsbblaw.com

    Counsel to the Official Committee of                    The United States Trustee
           Unsecured Creditors
                                                     Office of the United States Trustee for the
                                                                 District of Delaware
                                                              J. Caleb Boggs Building
                                                            844 King Street, Suite 2207
                                                                     Lockbox 35
                                                           Wilmington, Delaware 19801
                                                             Attn: Benjamin Hackman

        If any timely filed Contract Objection cannot be resolved by the Successful Bidder arising
from the Auction, if any, and the objecting party, the Court shall resolve such Contract Objection
prior to assumption and assignment of such designated Contract, and upon entry of an order by the
Court resolving such Contract Objection, the assignment, if approved by the Court, shall be
deemed effective as of the date such objecting party receives the Assumption Notice. To the extent
that any Contract Objection cannot be resolved by the parties, such Contract shall be assumed and
assigned only upon satisfactory resolution of the Contract Objection, to be determined in the
reasonable discretion of the Successful Bidder arising from the Auction, if any, and until such time

                                                 3
             Case 19-10851-JTD      Doc 131     Filed 06/12/19   Page 4 of 5



as the Contract Objection can be resolved, the Contract shall be conditionally assumed and
assigned pending a resolution of the Contract Objection after notice and a hearing.

             CONSEQUENCES OF FAILING TO TIMELY FILE AND SERVE AN
                              OBJECTION

     ANY COUNTERPARTY TO AN ASSIGNED CONTRACT WHO FAILS TO
TIMELY FILE AND SERVE AN OBJECTION TO THE PROPOSED ASSUMPTION AND
ASSIGNMENT OF AN ASSIGNED CONTRACT AND/OR THE CURE AMOUNT SET
FORTH ON EXHIBIT A ATTACHED HERETO IN ACCORDANCE WITH THE BID
PROCEDURES ORDER AND THE ASSUMPTION PROCEDURES SHALL BE
FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE ASSUMPTION
AND ASSIGNMENT OF THE ASSIGNED CONTRACT AND/OR THE CURE AMOUNT
SET FORTH ON EXHIBIT A ATTACHED HERETO, INCLUDING ASSERTING
ADDITIONAL CURE AMOUNTS WITH RESPECT TO THE ASSIGNED CONTRACT
RELATING TO ANY PERIOD PRIOR TO THE TIME OF ASSUMPTION AND
ASSIGNMENT.




 Dated: June 12, 2019               GELLERT SCALI BUSENKELL & BROWN, LLC

                                    /s/ Michael Busenkell
                                    Michael Busenkell (DE 3933)
                                    Ronald S. Gellert (DE 4259)
                                    Sara M. Ennis (DE 5745)
                                    Evan W. Rassman (DE 6111)
                                    1201 N. Orange Street, Suite 300
                                    Wilmington, DE 19801
                                    Telephone: (302) 425-5800
                                    Facsimile: (302) 425-5814
                                    mbusenkell@gsbblaw.com
                                    rgellert@gsbblaw.com
                                    sennis@gsbblaw.com
                                    erassman@gsbblaw.com

                                    Counsel to Debtor and Debtor-in-Possession




                                            4
                 Case 19-10851-JTD               Doc 131        Filed 06/12/19         Page 5 of 5



                                                      Exhibit A

                                              Assigned Contracts 2


       Debtor               Counterparty                Description of Assigned                    Cure Amount
                                                           Contract or Lease
    NanoMech, Inc.       FMC                        Supply Agreement                              $0.00
                         Technologies
    NanoMech, Inc.       Walmart, Inc.              Supply Agreement                              $0.00

    NanoMech, Inc.       Truck-lite Co,             Supply Agreement                              $0.00
                         LLC
    NanoMech, Inc.       Navistar                   Supply Agreement                              $0.00
                         International Inc.
    NanoMech, Inc.       Arkansas Granite           Warehouse Lease                               $0.00
                         & Marble LLC
    NanoMech, Inc.       Mountain Road              Warehouse Lease                               $0.00
                         Properties
    NanoMech, Inc.       WeWork                     Office Lease                                  $5,130.00

    NanoMech, Inc.       University of              License Agreement                             $0.00
                         Arkansas




2
  The presence of a contract or lease on this Exhibit A does not constitute an admission by the Debtor that such contract
is an executory contract or such lease is an unexpired lease pursuant to section 365 of the Bankruptcy Code or any
other applicable law, and the Debtor reserves all rights to withdraw any proposed assumption and assignment or to
reject any contract or lease at any time before such contract or lease is assumed and assigned pursuant to an order of
the Court.
